Citation Nr: 1735748	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for oropharyngeal cancer (claimed as throat cancer), claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2. Oropharyngeal cancer is at least as likely as not related to exposure to herbicides during active service.


CONCLUSION OF LAW

The criteria for service connection for oropharyngeal cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of Claim

The Veteran asserts that oropharyngeal cancer is related to Agent Orange exposure during service in Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2016). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309 (e)(2016).

Oropharyngeal cancer is not a disability that is presumptively associated with Agent Orange exposure; however, the Veteran may establish service connection as related to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the RO conceded that the Veteran served in Vietnam during the Vietnam era and thus was exposed to Agent Orange.  See September 2013 Statement of the Case.  

The Board notes that the Veteran does not assert, and the evidence does not show, that oropharyngeal cancer was diagnosed during service or within a year of discharge from service.  Post-service medical records indicate that oropharyngeal cancer was diagnosed in 2012.

In April 2017, the Veteran submitted a medical opinion from Dr. A.G.  The opinion noted that right oropharyngeal cancer (tonsil) was diagnosed in August 2012.  The Veteran underwent external beam radiation and chemotherapy.   Dr. A.G. opined as follows:

"Two forms of epithelium cover the air passage:  the oropharynx and true vocal cords (larynx) are covered by respiratory epithelium, which is a pseudostratified columnar ciliated cell.  Dr. A.G. noted that the VA has determined that an association exists between exposure to herbicides and the development of several cancers, including cancers of the lung, bronchus, larynx, and trachea.  Oropharyngeal cancer represents a cancer of the upper aero-digestive tract.  Moreover, the cells lining the oropharynx are the same cell type that lines the pharynx.  It is clear that the carcinogens that affect the larynx can also affect the oropharynx (back of the throat) and tonsils as these agents make their way to the respiratory tract; and the tonsils are organs where there is likely to be trapping of agents."  

Dr. A.G. further opined:

"In conclusion, the medical evidence of record indicates that the veteran was diagnosed with cancer of the oropharynx/ tonsil.  His risk factors included smoking and alcohol.  There is also documentation indicating that the veteran served in the Republic of Vietnam and therefore had exposure to the herbicide, Agent Orange.  It has been determined that an association exists between exposure to herbicides and several respiratory cancers including cancer of the larynx.  The larynx comprises the same cell type that lines the oropharynx and the mucosa between the oropharynx-larynx and lungs are continuous.  The epithelium of the oropharynx would have been exposed to airborne/ water borne toxins of the environment, including Agent Orange which is a powerful carcinogen.  In addition, the presence of one risk factor for oropharyngeal cancer does not minimize the impact of other risk factors and the present of multiple risk factors usually results in significant increased risk of malignant cell formation.  It is therefore at least as likely as not that the Veteran's in-service exposure to herbicides contributed to the development of his oropharyngeal/ tonsillar cancer."  

The April 2017 VA medical opinion provides competent evidence linking oropharyngeal cancer to Agent Orange exposure during service.  In light of the competent medical evidence of a nexus, the Board finds that it is at least as likely as not that the Veteran's oropharyngeal cancer is related to service.  Accordingly, service connection for oropharyngeal cancer is granted.  38 U.S.C.A. § 5107 (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






ORDER

Service connection for oropharyngeal cancer is granted.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


